      Case 2:18-cv-00160-DPM Document 18 Filed 12/28/20 Page 1 of 1




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

LONNIE SHOCKLEY                                              PLAINTIFF

v.                       No. 2:18-cv-160-DPM

LEVI ROHN; CELADON TRUCKING
SERVICES, INC.; and EAGLE LOGISTICS
SERVICES, INC.                                          DEFENDANTS

                                ORDER
     The Court notes Shockley's prose paper, Doc. 17, which the Court
construes as a motion to extend the stay. Counsel for Shockley and
defendants must also file a status report, Doc. 16. Please include the
status of Mr. Brewer's representation of Shockley.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
